/fl

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

ERNEST MATTHEW GREELY-BEY,  1 1 2010
Clvrk. u.s. oasm @.
Petitioner, blm Dlsit:!tict sta
v.  Civil Action No.

10 1349

S.T. WAINRIGHT,

Respondent.

MEMORANDUM OPINION

This matter comes before the Court on petitioner’s application to proceed in forma
pauperis and pro se petition for a writ of habeas corpus.

On June 22, 2010 in the Superior Court of the District of Columbia, the petitioner was
sentenced to a terrn of 28 months’ incarceration followed by a 36-month tenn of supervised
release. The sentence allegedly exceeded the applicable sentencing guidelines by 16 months, and
the petitioner challenges the sentence on several grounds.

By motion in the Superior Court under D.C. Code § 23-110, a District of Columbia Code
offender may seek "to vacate, set aside, or correct the sentence" if "(l) the sentence was imposed
in violation of the Constitution of the United States or the laws of the District of Columbia, (2)
the court was without jurisdiction to impose the sentence, (3) the sentence was in excess of the
maximum authorized by law, (4) the sentence is otherwise subject to collateral attack[.]" D.C.
Code § 23-1 lO(a). ln relevant part, D.C. Code § 23-1 10 provides:

[An] application for a writ of habeas corpus in behalf of a prisoner

who is authorized to apply for relief by motion pursuant to this
section shall not be entertained by . . . any Fea'eral . . . court if it

appears . . . that the Superior Court has denied him relief, unless it

also appears that the remedy by motion is inadequate or ineffective to

test the legality of his detention.
D.C. Code § 23-1 lO(g) (emphasis added). "Section 23-110 has been found to be adequate and
effective because it is coextensive with habeas corpus." Saleh v. Braxton, 788 F. Supp. 1232
(D.D.C. l992). lt is settled that "a District of Columbia prisoner has no recourse to a federal
judicial forum unless the local remedy is ‘inadequate or ineffective to test the legality of his
detention"’ Byrd v. Hena’erson, 119 F.3d 34, 36-37 (D.C. Cir. 1997) (internal footnote omitted);
Garris v. Lindsay, 794 F.Zd 722, 726 (D.C. Cir.), cert. a'enz`ed, 479 U.S. 993 (1986).

Accordingly, the Court will dismiss the petition without prejudice. An Order consistent

with this Memorandum Opinion will be issued separately on this date.

Date: 7/£//0 United states District 125